MEMORANDUM **
John Patrick McClure, an Arizona state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging prison dentist Dr. Charles Broadbent acted with deliberate indifference to his medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Delta Savings Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment, because McClure failed to raise a genuine issue of material fact as to whether Broadbent acted with deliberate indifference in treating his dental needs. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir.2004). The record contains evidence that Broadbent provided treatment for McClure’s dental problems and McClure failed to produce evidence to support his allegation that Broadbent embedded a piece of steel into his tooth.
McClure’s motion for appointment of counsel is denied because McClure failed to demonstrate exceptional circumstances. *10See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
McClure’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.